                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
_____________________________________________________________________________
SANDRA KLOC,

                                Plaintiff,                 Case No.: 2021cv


                          v.

NATIONAL ENTERPRISE SYSTEMS, INC.,

                               Defendant.
       ________

                                   NOTICE OF REMOVAL
_______

       PLEASE TAKE NOTICE that defendant, National Enterprise Systems, Inc. (hereinafter,

"NES"), hereby removes this action from the State of Wisconsin Circuit Court for Milwaukee

County to the United States District Court for the Eastern District of Wisconsin pursuant to 28

U.S.C. §§1331 (federal question), 1441 and 1446, and as and for its short, plain statement of the

grounds for removal, respectfully states and alleges as follows:

             1. On 3rd day of November, 2020, Plaintiff Sandra Kloc (“Kloc”), commenced an

action against Defendant NES in the Circuit Court for the State of Wisconsin – Milwaukee County,

captioned Sandra Kloc v. National Enterprise Systems, Inc., Case No. 20-cv-6511, by filing a

Summons and Complaint with the Milwaukee County Clerk of Court, a true and correct copy of

which is attached hereto as Exhibit 1.

             2. On January 11, 2021, Defendant NES was served with the complaint within the

meaning of 28 U.S.C. § 1446(b). The time within which Defendant NES is required to file a

responsive pleading has not yet expired. No further proceedings have been had in this action. See

Exhibit 1.



             Case 2:21-cv-00157-PP Filed 02/09/21 Page 1 of 2 Document 1
            3. The complaint filed by Kloc, Exhibit 1, is a civil action of which this court has

original jurisdiction pursuant to 28 U.S.C. § 1331 (federal question), in that it sets forth a claim

for alleged violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq

(“FDCPA”). Exhibit 1, p. 6-8, 10-11.

            4. Removal is timely under 28 U.S.C. § 1446(b) as the Complaint was filed on

November 3, 2020 and Defendant was served on January 11, 2021.

       5.      In accordance with 28 U.S.C. § 1446(d), written notice of removal is being provided

to the plaintiff and filed with the Clerk of the Circuit Court for Milwaukee County.



       Dated this 9th day of February, 2021.



                                                /s/ Alyssa A. Johnson

                                                Alyssa A. Johnson, State Bar No. 1086085
                                                Attorneys for Defendant National Enterprise
                                                Systems, Inc.
                                                HINSHAW & CULBERTSON LLP
                                                100 E. Wisconsin Avenue, Suite 2600
                                                Milwaukee, WI 53202
                                                Phone No. 414-276-6464
                                                Fax No. 414-276-9220
                                                E-mail Address(es):
                                                ajohnson@hinshawlaw.com




                                                 2

            Case 2:21-cv-00157-PP Filed 02/09/21 Page 2 of 2 Document 1
